DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The election without traverse of Species A, figures 1-3, which corresponds to claims 1-10 and 18-21, via the response of June 28, 2022 is hereby acknowledged. 
Response to Arguments
Applicant’s amendment and arguments filed 10/18/2022 have overcome rejection of claims 1-8 under 35 U.S.C. 102(a)(1), and the rejection of claims 9-10 under 35 U.S.C. 103(b).
In response to the rejection of claims 1-10 and 18-21 under 35 U.S.C. 112(b), the applicant has corrected some uses of “carbonization” but has not replaced all instances of “carbonization” and “carbonized” with “carbonation” and “carbonated” respectively. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 and 18-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In all of claims 1-10 and 18-21 the term “flow-type” lends ambiguity to the claim scope, in that the claim language appears to be defining a category of devices but it is unclear what structures are in this category.  See MPEP 2173.05(b)(“The addition of the word "type" to an otherwise definite expression…extends the scope of the expression so as to render it indefinite.”)
In all of claims 1-10 and 18-21, the terms “carbonization device” and “carbonized” are unclear.  The definition of the term “carbonize” is “to convert into carbon or carbonic residue.”  In the context of the present application, this language causes confusion in that it is unclear how the disclosed and depicted device achieves carbonization.  It appears that the claims may be inadvertently using the term “carbonization” to refer to carbonation. Clarification is necessary.
Allowable Subject Matter
Claims 22-28 are allowed.
Claims 1-10 and 19-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of a pair of pipes which are arranged in thermal communication such that the heat from a fluid flowing in the second pipe heats the first pipe, and a carbonation controller which switches a control valve between a position in which a beverage to be carbonated is directed to a second pipe to be carbonated and a position in which a liquid not-to-be carbonated is directed to a first pipe, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753